Citation Nr: 9925579	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-17 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable disability evaluation for 
forehead scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran complains of embarrassing scars on his 
forehead; medical examination reveals two round skin 
cavities, which are flat, not associated with skin relief 
changes, contain no color changes, are non-tender and not 
swollen, each measures 1 1/2 mm. across, each is clearly 
visible, clean, and without material in the cavity, and each 
is located on the two main creases running across the 
forehead.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
forehead scars have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, 4.1-4.7, 4.41, 4.118, 
Diagnostic Code 7800-7819 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's separation examination report notes that a 
pencil had gotten stuck in his head in 1969, but that no 
treatment had been required at the time.  In August 1973, he 
underwent removal of a sinus tract as a consequence of the 
pencil stab and the sutures were removed a few days later.  
At the time of the suture removal, the wound was described as 
well healed.  In November 1973, the RO granted service 
connection for repair of a puncture wound, effective from the 
first day following the day the veteran was separated from 
active duty.  A noncompensable evaluation was assigned the 
scar, which has since been in effect.  

In January 1998, the VA received a note from the veteran's 
physician, dated in October 1997, relating that the veteran 
had two bothersome scars on his forehead.  The physician 
thought that the scars should be further evaluated.  

During the veteran's April 1998 VA examination, he related 
that he had become more aware of his forehead scars and, 
subsequently, kept his forehead wrinkled to minimize their 
impact during social and business interactions.  Examination 
revealed two round skin cavities.  Each was flat, not 
associated with skin relief changes, nondiscolored, non-
tender, and not swollen.  The each scar measured 11/2 mm 
across.  The scars were clearly visible, clean, and without 
material in them.  The two scars were located on the two main 
creases running across the forehead and were separated from 
each other by 11/2 cm.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for forehead scars is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
337, 391 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed; and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  It 
is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In a recent precedent decision, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected, from the situation at hand, where he is 
appealing the RO's decision not to increase the rating for an 
already service-connected disability.  Since the facts of 
this appeal concern the latter scenario, his current level of 
disability is of primary concern, and there is no need to 
discuss the concept of "staged rating."  See also 
Francisco, 7 Vet. App. at 58.  

The veteran's service-connected forehead scars are evaluated 
under skin disorders.  See 38 C.F.R. § 4.118.  Under 
Diagnostic Code 7800, a noncompensable evaluation is 
warranted for a slightly disfiguring scar of the head, face, 
or neck.  A 10 percent evaluation requires that such scar be 
moderately disfiguring.  A 30 percent evaluation requires 
that such scar be severely disfiguring, especially if the 
scar produces a marked and unsightly deformity of the 
eyelids, lips, or auricles.  For a 50 percent evaluation, 
there must be complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  Also, the 10 percent evaluation may be 
increased to 30 percent, the 30 percent to 50 percent, or the 
50 percent to 80 percent if there is marked discoloration, 
color contrast, or the like in addition to tissue loss and 
cicatrization.  

In the veteran's case, he complains that he has become self-
conscious of his forehead scars.  Medical evaluation revealed 
two slightly disfiguring scars on the two main creases of his 
forehead, running across his forehead.  The scars were not 
found to be discolored, raised, or tender.  Rather, they were 
described as two round skin cavities, each measuring 11/2-mm 
and separated from each other by 11/2 cm.  The medical evidence 
does not show that the scars produce a marked or unsightly 
deformity of the eyelids, lips, or auricles, or are 
exceptionally repugnant.  Thus, on the basis of the medical 
evidence, the Board must conclude that the current 
noncompensable evaluation for no more than slightly 
disfiguring facial scars is appropriate, and that the 
criteria for a higher evaluation under Diagnostic Code 7800 
simply are not met.  

A higher evaluation also is not warranted under any other 
potentially applicable diagnostic code.  Without medical 
evidence of burn scars, symptomatic scars, or scars resulting 
in functional impairment, or of disability comparable to a 
skin condition, no higher evaluation may be assigned under 
Diagnostic Codes 7801 through 7819, the only other 
potentially applicable diagnostic codes.  

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected disability.  The medical evidence 
notes that the veteran has not shown that the scars on his 
forehead have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
his disability otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this mater to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

ORDER

A compensable disability evaluation for forehead scars is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

